                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE                                 )
INSURANCE COMPANY and STATE FARM                             )
COUNTY MUTUAL INSURANCE COMPANY OF                           )
TEXAS,                                                       )
                                                             )
                                                             )
                                             Plaintiffs,     )
                                                             ) Civil Action No. 4:19-cv-01491
                           v.                                )
                                                             )
                                                             ) Hon. Judge Ewing Werlein, Jr.
NOORUDDIN S. PUNJWANI, M.D.;                                 )
PAIN ALLEVIATION & INTERVENTIONAL                            )
NEEDS, LLC n/k/a PAIN ALLEVIATION &                          )
INTERVENTIONAL NEEDS, PLLC;                                  )
BARKETALI M. ROOPANI; ANIL B. ROOPANI;                       )
and SOHAIL B. ROOPANI;                                       )
                                                             )
                                             Defendants.     )

                         CERTIFICATE OF INTERESTED PARTIES
             (Plaintiffs State Farm Mutual Automobile Insurance Company and
                  State Farm County Mutual Insurance Company of Texas)

       Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm County

Mutual Insurance Company of Texas, as required by Rule 7.1 of the Federal Rules of Civil

Procedure and Paragraph 2 of the Order for Conference and Disclosure of Interested Parties

entered in this case [Docket No. 4], certifies that the interested persons are as follows:

       1.      Plaintiff State Farm Mutual Automobile Insurance Company (“State Farm

Mutual”) is a company organized under the laws of Illinois with its principal place of business in

Illinois. State Farm Mutual has no parent company. It is a mutual insurance company and, as

such, does not have any shareholders.

       2.      Plaintiff State Farm County Mutual Insurance Company of Texas (“State Farm

County”) is a company organized under the laws of Texas with its principal place of business in


                                                  1
Texas.    State Farm County is under common management with State Farm Mutual. Both

companies are mutual insurance companies and, as such, do not have any parent companies or

shareholders.

         3.     Defendant Nooruddin S. Punjwani, M.D.

         4.     Defendant Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation

& Interventional Needs, PLLC (“P.A.I.N.”), was initially formed as a Texas limited liability

company and is currently a Texas professional limited liability company. Its principal place of

business is in Texas. On information and belief, P.A.I.N.’s sole members from its formation

through on or about June 29, 2018, were Defendants Barketali M. Roopani, Anil B. Roopani, and

Sohail B. Roopani. On or about June 29, 2018, P.A.I.N. filed a Certificate of Amendment with

the Texas Secretary of State changing its name to Pain Alleviation & Interventional Needs,

PLLC, a professional limited liability company, and identifying Rahil B. Roopani, M.D. as its

sole manager. On information and belief, Rahil B. Roopani, M.D. is currently the sole member

of P.A.I.N. State Farm Mutual and State Farm County are without sufficient information to

further certify the composition and management structure of Defendant P.A.I.N.

         5.     Defendant Barketali M. Roopani

         6.     Defendant Anil B. Roopani

         7.     Defendant Sohail B. Roopani




                                                 2
Respectfully submitted,

KATTEN MUCHIN ROSENMAN LLP

 By: /s/ Emily Rochy

       Ross O. Silverman (admission pro
       hac vice pending)
       Katten Muchin Rosenman LLP
       525 West Monroe Street
       Chicago, IL 60661-3693
       P: (312) 902-5200
       F: (312) 577-8989
       ross.silverman@kattenlaw.com

       ATTORNEY-IN-CHARGE FOR
       PLAINTIFFS

       Of Counsel:
       Brian Antweil (S.D. Tex. No. 12482)
       Emily Rochy (S.D. Tex. No.
       1358194)
       Katten Muchin Rosenman LLP
       1301 McKinney Street, Suite 3000
       Houston, TX 77010-3033
       (713) 270-3402
       brian.antweil@kattenlaw.com
       emily.rochy@kattenlaw.com

       Jared T. Heck (admission pro hac
       vice pending)
       Katten Muchin Rosenman LLP
       525 West Monroe Street
       Chicago, IL 60661-3693
       (312) 902-5200
       jared.heck@kattenlaw.com

       Attorneys for Plaintiffs State Farm
       Mutual Automobile Insurance
       Company and State Farm County
       Mutual Insurance Company of Texas




   3
                                        Certificate of Service

       This is to certify that all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this instrument via the USDC Southern

District of Texas’s CM/ECF system on this the 6th day of May, 2019; and, that a true and

accurate copy of this instrument was also served on defendants and/or counsel for defendants via

U.S. Mail at the following addresses:


              Counsel for Defendants:
              Ebad Khan
              Polsinelli PC
              1000 Louisiana Street
              Suite 6400
              Houston, TX 77002

              Nooruddin S. Punjwani, M.D.
              515 Olmstead Park Dr.
              Sugar Land, TX 77479




                                                            /s/ Emily Rochy
                                                      Emily Rochy




                                                  4
